                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 BARBARA HOLMES, Individually and as                                                    PLAINTIFF
 Daughter and Personal Representative of
 Easter Barnes, Deceased

 V.                                                                  NO. 4:18-CV-152-DMB-JMV

 MERITOR, INC., et al.                                                              DEFENDANTS


                                             ORDER

       On November 5, 2019, Textron, Inc., and Barbara Holmes, individually and as daughter

and personal representative of Easter Barnes, deceased, filed a “Joint Motion for Dismissal with

Prejudice.” Doc. #79. The motion requests that “all causes of action contained therein or which

could have been contained therein be dismissed with prejudice, solely as to [Textron], with the …

Plaintiff and [Textron] to bear their own costs, expenses, and attorneys’ fees.” Id. at 1–2. Earlier,

however, on October 28, 2019, Textron and Holmes, with the other defendants’ consent, stipulated

to the dismissal with prejudice of Textron. Doc. #78. Accordingly, the motion to dismiss [79] is

DENIED as moot. Furthermore, because the remaining defendants in this action were also earlier

dismissed with prejudice by stipulation of all parties, see Doc. #74, this case is CLOSED.

       SO ORDERED, this 7th day of November, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
